Citation Nr: 1121491	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-28 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a previous denial of service connection for degenerative changes of the lumbar and cervical spine, with severe canal stenosis at C4-6 and resultant tetriplegia; and denied service connection for a right leg condition.  In May 2004, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2005.

In January 2011, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board has determined that additional evidentiary development is necessary prior to the adjudication of this claim.

The Veteran claims that he currently has right leg disability that is the result of his military service.  Specifically, the Veteran injured his back in a motorcycle accident while in service.  He claims that within 4 to 5 months of the accident, he began to experience episodes of his right leg "giving out," and that these episodes have continued to the present.  The Board notes that the Veteran apparently first applied for service connection after an accident in 2001 which caused a degree of paralysis.

Although the record reflects that the Veteran was afforded a VA examination in May 2005, given the Veteran's testimony concerning his symptoms in and after service, the Board is of the opinion that another VA examination is necessary.

Additionally, the Veteran has not been provided with notice that complies with the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) specific to his right leg disability claim.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Further, the case of Dingess/Hartman v. Nicholson requires that VA inform the claimant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, although the Veteran received VCAA-compliant notice for a separate service connection claim, he received no such notice for his right leg disability claim.  He was not informed of what was necessary to substantiate this claim, what VA would seek to provide, or what he was expected to provide in connection with his claim for service connection for a right leg disability.  Further, he was not informed of how VA determines disability ratings or effective dates at any time.  On remand, the Veteran must be provided with proper VCAA notice.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should include compliance with the requirements set out in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran must be scheduled for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the claimed right leg disability.  All necessary tests should be performed.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including treatment records relating to the June 1962 motorcycle accident, the February 1964 separation examination, the July 2005 VA neurological treatment record, and the references to a post-service falling accident.

The examiner must state whether the Veteran currently has right leg disability and, if so, whether it is at least as likely as not that such disability is etiologically related to military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for right leg disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

